 


110 HR 72 IH: Political Convention Reform Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 72 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the  Committee on House Administration 
 
A BILL 
To amend the Internal Revenue Code of 1986 to prohibit the use of public funds for political party conventions. 
 
 
1.Short titleThis Act may be cited as the Political Convention Reform Act of 2007. 
2.Prohibiting use of presidential election campaign funds for party conventions 
(a)In generalChapter 95 of the Internal Revenue Code of 1986 is amended by striking section 9008. 
(b)Clerical amendmentThe table of sections of chapter 95 of such Code is amended by striking the item relating to section 9008. 
3.Conforming amendments 
(a)Availability of payments to candidatesThe third sentence of section 9006(c) of the Internal Revenue Code of 1986 is amended by striking , section 9008(b)(3),. 
(b)Reports by Federal election commissionSection 9009(a) of such Code is amended— 
(1)by adding and at the end of paragraph (2); 
(2)by striking the semicolon at the end of paragraph (3) and inserting a period; and 
(3)by striking paragraphs (4), (5), and (6). 
(c)PenaltiesSection 9012 of such Code is amended— 
(1)in subsection (a)(1), by striking the second sentence; and 
(2)in subsection (c), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
(d)Availability of payments from presidential primary matching payment accountThe second sentence of section 9037(a) of such Code is amended by striking and for payments under section 9008(b)(3). 
4.Effective dateThe amendments made by this Act shall apply with respect to elections occurring after December 31, 2007. 
 
